DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims objected to because of the following informalities:  
Claim 5, lines 1-2: "Mylar" should be capitalized as "MYLAR".
Claim 5, line 2: PBMD should be PBMT.
Claim 6: "Mylar" should be capitalized as "MYLAR".
Claim 18: "Mylar" should be capitalized as "MYLAR".
Claim 19: "wherein the" is repeated.
Claim 19: "Mylar" should be capitalized as "MYLAR".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 5, line 2: "the second Mylar sheet" lacks proper antecedent basis in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 13-15, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samec (US 2016/0270656).

    PNG
    media_image1.png
    369
    450
    media_image1.png
    Greyscale

 	Regarding claims 1, 14, 15, 17, Samec discloses the same invention as claimed (Figure 3A provided above for example), including a photobiomodulation therapy device (Paragraph 2070) configured for placement directly over a patient's eye socket to delivery light into the patient's eye (Figure 3A; Paragraph 1430; light mounted on wearable device is directed into the eye regardless of eye position), while preventing blue light from entering the patient's eye (Paragraphs 2072-2073), and a controller configured to power the PBMT device (Paragraph 1432-1433).
 	Regarding claim 13, Samec discloses the controller is arranged in the same ways as recited (Figures 3A-D).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samec (US 2016/0270656) in view of Veres (US 2013/0304162).
 	Regarding claim 12, Samec does not disclose an eyepatch configuration.  However, Veres teaches a light delivery system may be either mounted on glasses or mounted on an eyepatch (Paragraph 93), as a matter of design choice for treating either one or both eyes.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Samec as taught by Veres to include an eyepatch configuration, since such a modification would have amounted to merely an obvious matter of design choice to treat one eye rather than both eyes.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samec (US 2016/0270656) in view of Rose (US 2005/0237479).
 	Regarding claim 16, Samec does not disclose dust- and water-proofing.  However, Rose teaches configuring a light therapy device to be waterproof and thus dustproof (Paragraph 28), in order to protect the device in harsher environments.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Samec as taught by Rose to include dust- and water-proofing, in order to protect the device in harsher environments.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 16936579 (reference application) in view of Samec (US 2016/0270656).  The copending application recites the same invention except for the preventing of blue light.  However, Samec teaches preventing blue light from entering the patient's eye, in order to protect the eye from certain deleterious effects of blue light (Paragraphs 2072-2073).  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the copending application as taught by Samec to include the preventing of blue light as recited, in order to protect the eye from certain deleterious effects of blue light.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,744,34 in view of Samec (US 2016/0270656).  The Patent recites the same invention except for the preventing of blue light.  However, Samec teaches preventing blue light from entering the patient's eye, in order to protect the eye from certain deleterious effects of blue light (Paragraphs 2072-2073).  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the Patent as taught by Samec to include the preventing of blue light as recited, in order to protect the eye from certain deleterious effects of blue light.

Allowable Subject Matter
Claims 2-11, 18-20 would be allowable if rewritten to overcome the objections and 112 rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and if an appropriate terminal disclaimer is filed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anderson (US 5,092,669) shows opacity of a device blocking light.
Meyer (US 2010/0241196) shows a Fresnel lens which comprises ridges.
Werner (US 2,389,223) shows a flexible metallic ring for an eye covering.
Beaudet (US 2014/0158541), Yuen (US 2017/0185042) shows Mylar is a common choice for a light diffuser.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792